NO. 94-591
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1995


CHARLES S. ("CHUCK") BRAGG,
JR., and PATRICIA S. BRAGG,
husband and wife,
          Plaintiffs and Respondents,
     v.
WILLIAM D. MCLAUGHLIN and
SONJA INDRELAND MCLAUGHLIN,
husband and wife,
          Defendants and Appellants.



APPEAL FROM:   District Court of the Sixth Judicial District,
               In and for the County of Park,
               The Honorable Byron L. Robb, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               William D. McLaughlin and Sonja Indreland
               McLaughlin, Pro Se, Wilsall, Montana

          For Respondent:
               Jeffrey N. Pence, Huppert & Swindlehurst, P.C.,
               Livingston, Montana


                               Submitted on Briefs:   August 17, 1995
                                           Decided:   September 7, 1995
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.

      William    D.     and Sonja Indreland       McLaughlin appeal from a

preliminary injunction issued by the Sixth Judicial District Court,

Park County.      We affirm.

      The McLaughlins argue that: (1) the plaintiffs Bragg neither

pled nor proved vested title to or prescriptive rights over the

property,      and the court         consequently    erred in          ordering     the

McLaughlins to let trespassers in; (2) the status quo was wrongful-

ly altered and the injunction order wrongly transferred property

rights; (3) findings 5, 8, 10, and 12 and therefore conclusions A,

c,   D,     and E are    clearly     erroneous;     and    (4)   the   court      acted

arbitrarily.

      The parties own adjoining property in Park County, Montana.

Charles S. ("Chuck") Bragg, Jr.,              and Patricia S. Bragg maintain

that they have a reserved easement for access to their property

across the land owned by the McLaughlins.             The McLaughlins deny the

existence of a reserved easement and have interfered with the

Braggs'     access to their land over the McLaughlin property.

          The Braggs brought the underlying action in four counts:

interference     with    easement,    quiet title,        slander of title,         and

interference      with    contract.      At issue is         the effect of the

following "special provision," which appeared in the warranty deed

by which the McLaughlins purchased their property:

      "Grantees agree      to provide an access (roadway) easement
      for the benefit      of the property being acquired by Chuck
      Bragg, his heirs      and assigns, over the most direct route,
      reasonable and       possible for access purposes, which
      easement shall       not be more than fifteen (15) feet in
      width. Grantees      may, at their option, designate Bragg's
                                          2
     said easement to coincide with the roadway to be con-
     structed by the Grantees, when such roadway is complet-
     ed."

The Braggs moved for a preliminary injunction during the pendency

of their case.     After a two-day hearing, the court granted the
preliminary   injunction, restraining the McLaughlins          from interfer-

ing with the Braggs' right of access to their property.

     The District Court determined that the Braggs were entitled to

injunctive    relief   under   5   27-19-201(l)   and   (21,       MCA.       Those
subsections provide that a preliminary injunction may be granted:

     (1) when it shall appear that the applicant is entitled
     to the relief demanded and such relief or any part
     thereof  consists in restraining     the commission or
     continuance of the act complained of, either for a
     limited period or perpetually;
     (2) when it shall appear that the commission or continu-
     ance of some act during the litigation would produce a
     great or irreparable injury to the applicant.

Our overall standard of review is that this Court will not disturb

a district court's grant of a preliminary injunction except in
cases of manifest abuse of discretion.       Porter v. K & S Partnership

(1981),   192 Mont. 175, 181, 627 P.2d 836, 839.

     The District Court did not determine, and we do not determine,

the matters alleged in the McLaughlins' first and second arguments.

By its terms,    the preliminary injunction will be in effect only

until the underlying     action      is   resolved      on   its    merits.     The

injunction does not by its terms transfer any property rights. A

preliminary injunction does not require proof or determination of

the final merits of the case.       See Porter, 627 P.2d at 840.

     This Court will reverse findings of fact when substantial

evidence does not support the findings, when the district court has

                                      3
misapprehended the effect of the evidence, or when a review of the

record leaves us with the definite and       firm   conviction that a

mistake has been committed.   Interstate Production Credit v. DeSaye

(1991),   250 Mont. 320, 323, 820 P.2d 1285, 1287.       The   findings
challenged by the McLaughlins are:

     5.   The particular terminology of the special provision
     was at the request of defendant Sonja McLaughlin, an
     attorney purportedly licensed to practice in the State of
     Washington.   Ms. McLaughlin testified that the language
     of the special provision was taken verbatim from the Buy-
     Sell Agreement between Clarks and McLaughlins for the
     purchase of the subject property, which Buy-Sell Agree-
     ment preceded the deeds to both plaintiffs and defen-
     dants. Mr. Clark testified that it was his intention to
     reserve an easement for access to Tract C-2 by this
     special provision when he conveyed the subject property
     to McLaughlins, and that McLaughlins were aware of his
     intentions.   Consequently, defendants had notice of the
     provision.

     8.   The roadway described above abuts an access road
     which traverses property currently owned by Leland E.
     Cook, situated in section 18, township 3 north, range 10
     east, P.M.M., Park County, Montana. This road across the
     Cook property provides access to a county road via a 60-
     foot road easement reserved on certificate of survey No.
     173 for all of the S'x of section 17, township 3 north,
     range 10 east, P.M.M., Park County, Montana.

     10. Defendants have refused access over the established
     road across their property to Braggs to Tract C-2, and
     placed locks on the gates across the access road without
     providing keys to plaintiffs.      Defendants have also
     placed vehicles in the roadway, effectively blocking
     access over the road.      In addition, defendants have
     represented to agents of sales associates of EPA Paradise
     Properties of Livingston that no access exists for Tract
     c-2.   Plaintiffs have a current listing agreement with
     EPA Paradise Properties of Livingston for the sale of
     Tract C-2, and defendants have interfered with sale of
     Braggs' property by threatening and intimidating the real
     estate agents.

     12.   The court finds the testimony of plaintiffs and
     their witnesses more credible than that of defendants and
     that Braggs are more likely to prevail at a trial on the
     merits of the action.
                                  4
The record contains substantial credible evidence to support each
of the above findings.    It does not appear that the court misappre-
hended the evidence nor are we left with a definite and firm

conviction that a mistake has been committed.      We therefore affirm

the above findings of fact.      Because the McLaughlins' arguments

against the above-mentioned conclusions of law were based on their

arguments that the above findings were erroneous, we need not

address the conclusions further.

      Finally,   the McLaughlins' fourth claim, of arbitrariness, is

based upon their opinion that the District Court was prejudiced

against them.     We have reviewed the record.      Our review of the

record does not support this claim.

      No manifest abuse of discretion has been shown on the part of

the   District   Court.   The decision of that court is therefore

affirmed.

      Pursuant to Section I, Paragraph   3(c),   Montana Supreme Court

1995 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document

with the Clerk of the Supreme Court and by a report of its result

to State Reporter Publishing Company and West Publishing Company.




                                           Chief Justice




                                   5
6
                                        September 7, 1995.

                                  CERTIFICATE? OF SERVICE

I hereby certify that the following certified order was sent by United States mail, prepaid, to the
following named:


 William D. McLaughlin
Sonja Indreland McLaughlin
 214 Horse Creek Road North
 Wilsall, MT 59086

Jeffrey N. Pence
HUPPERT & SWINDLEHURST, P.C.
P.O. Box 523
Livingston, MT 59047

                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF MONTANA

                                                     BV: &-&ti
                                                     Deputy